UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2175


LIBERTARIAN PARTY OF VIRGINIA; MATTHEW MOSLEY; WILBUR WOOD;
WILLIAM REDPATH; CATHERINE BARRETT; ROBERT BENEDICT,

                Plaintiffs - Appellants,

          v.

VA STATE BOARD OF ELECTIONS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00615-LMB-TCB)


Submitted:   May 13, 2011                     Decided:   June 3, 2011


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Sinawski, Brooklyn, New York, for Appellants.   Kenneth T.
Cuccinelli, II, Attorney General of Virginia, E. Duncan
Getchell, Jr., Solicitor General, Stephen R. McCullough, Senior
Appellate Counsel, Charles E. James, Jr., Chief Deputy Attorney
General, Wesley G. Russell, Jr., Deputy Attorney General,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            The    Libertarian      Party       of   Virginia,      Matthew      Mosley,

Wilbur   Wood,     William      Redpath,       Catherine     Barrett,      and    Robert

Benedict appeal the district court’s order granting the Virginia

State Board of Elections’ motion to dismiss.                        After reviewing

the record and the district court’s opinion, we agree that the

Appellants’       suit    is    barred   by      the   Eleventh      Amendment      and

therefore affirm.         See Libertarian Party of Va. v. Va. St. Bd.

of   Elections,     No.    1:10-cv-00615-LMB-TCB           (E.D.     Va.   Sept.     16,

2010).     We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented     in    the    materials

before   the   court      and   argument       would   not    aid    the   decisional

process.



                                                                              AFFIRMED




                                           2